Exhibit 10.8

 

 

 

 

 

 

 

SEABOARD CORPORATION POST-2018

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Effective January 1, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE I. PURPOSE AND EFFECTIVE DATE


1

ARTICLE II. DEFINITIONS


1

 

2.1

162(m) Excess Compensation


1

 

2.2

Accont


1

 

2.3

Beneficiary


1

 

2.4

Board


1

 

2.5

Change of Control


1

 

2.6

Code


2

 

2.7

Committee


2

 

2.8

Company


2

 

2.9

Company Contribution


2

 

2.10

Company 162(m) Contribution


2

 

2.11

Company 401(k) Excess Contribution


2

 

2.12

Compensation


3

 

2.13

Covered Employee


3

 

2.14

Deferral


3

 

2.15

Deferral Election


3

 

2.16

Disability


3

 

2.17

Distribution Preference Election


3

 

2.18

Eligible Employee


3

 

2.19

Employee


4

 

2.20

Employer


4

 

2.21

Investment Options


4

 

2.22

Investment Return


4

 

2.23

Participant


4

 

2.24

Plan


4

 

2.25

Plan Year


4

 

2.26

Related Company


4

 

2.27

Separation from Service


4

 

2.28

Unforeseeable Emergency


5

ARTICLE III. PARTICIPATION


5

 

3.1

Participation For Deferrals


5

 

3.2

Participation for Company 401(k) Excess Contributions


5

ARTICLE IV. DEFERRAL ELECTIONS


5

 

4.1

Method


5

 

4.2

Irrevocable


5

 

4.3

Deferral Election


6

 

4.4

Special Rule for Deferral Election for First Year of Eligibility


6

 

4.5

Minimum Annual Deferral


6

 

4.6

Cancellation of Deferral Election on Account of Unforeseeable Emergency


6

i

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE V. COMPANY CONTRIBUTIONS


6

 

5.1

Company 401(k) Excess Contribution


6

 

5.2

Company 162(m) Contribution


7

 

 

 

 

ARTICLE VI. ACCOUNTS AND INVESTMENT RETURN


7

 

6.1

Account Adjustments for Deferrals, Company Contributions and Distributions


7

 

6.2

Account Adjustments for Investment Return


7

 

6.3

Vesting


7

ARTICLE VII. DISTRIBUTIONS


7

 

7.1

Distribution Preference Elections


7

 

7.2

Subject to Mandatory Distribution Provisions and 162(m) Payment Delay


8

 

7.3

Election Form


8

 

7.4

Time of Initial Election or Deemed Election


8

 

7.5

Subsequent Distribution Preference Election


8

 

7.6

Mandatory Distribution Upon Separation from Service


9

 

7.7

Mandatory Distribution Upon Change of Control


9

 

7.8

Mandatory Distribution Upon Disability


9

 

7.9

Mandatory Distribution Upon Death


9

 

7.10

Distribution Upon Unforeseeable Emergency


9

 

7.11

Adjustments to Accounts


9

ARTICLE VIII. AMENDMENT OR TERMINATION


9

ARTICLE IX ADMINISTRATION


10

 

9.1

Committee


10

 

9.2

Delegation


10

 

9.3

Information to be Furnished


10

 

9.4

Committee’s Decision Final


10

 

9.5

Remuneration and Expenses


10

 

9.6

Indemnification of Committee Member


10

 

9.7

Resignation or Removal of Committee Member


11

 

9.8

Interested Committee Member


11

ARTICLE X. CLAIMS PROCEDURE


11

 

10.1

Claim


11

 

10.2

Denial of Claim


11

 

10.3

Review of Claim


11

 

10.4

Final Decision


11

ARTICLE XI MISCELLANEOUS


12

 

11.1

Captions


12

 

11.2

Company Action


12

 

11.3

Terms


12

 

11.4

Governing Law


12

ii

 

--------------------------------------------------------------------------------

 

 

 

11.5

Nonassignability


12

 

11.6

Tax Obligations


12

 

11.7

Not a Contract of Employment


12

 

11.8

Participant Cooperation


13

 

11.9

Successors


13

 

11.10

Unsecured General Creditor


13

 

11.11

Validity


13

 

11.12

Waiver of Notice


13

APPENDIX A


14

 

 

 

 

 

 



iii

 

--------------------------------------------------------------------------------

 



SEABOARD CORPORATION POST-2018

NONQUALIFIED DEFERRED COMPENSATION PLAN

Article I
PURPOSE AND EFFECTIVE DATE

Seaboard Corporation (the “Company”) hereby adopts the Seaboard Corporation
Post-2018 Nonqualified Deferred Compensation Plan (the “Plan”) effective January
1, 2019.  The purpose of the Plan is to aid in attracting and retaining certain
key employees of Seaboard Corporation and participating affiliated companies by
providing to them an opportunity for supplemental retirement income.  The
Company intends for the Plan to comply with the final Treasury regulations
issued under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).  The Plan is intended to be an arrangement that is unfunded and
maintained primarily for the purpose of providing supplemental retirement income
to a select group of management or highly compensated employees within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement
Income Security Act of 1974, as amended, and the Plan is intended to satisfy the
requirements of Section 409A of the Code, and the Plan shall be interpreted and
administered accordingly.

Article II
DEFINITIONS

For purposes of this Plan, the following words and phrases shall have the
meaning indicated, unless the context clearly indicates otherwise:

2.1   162(m) Excess Compensation means that portion of any bonus payable to any
Covered Employee for services rendered in any calendar year which would, if
paid, cause such Covered Employee’s Compensation for such calendar year to
exceed the $1,000,000 deduction limit under Internal Revenue Code Section 162(m)
if paid currently. 

2.2   Account means the bookkeeping account maintained by the Committee for a
Participant to which is credited Deferrals and Company Contributions, and to
which is charged distributions, and which is adjusted to reflect earnings and
losses, all as herein provided.  Any reference herein to a distribution of the
Participant’s Account shall mean a payment of an amount equal to the amount
credited to the Participant’s Account. 

2.3   Beneficiary means one or more persons, trusts, estates or other entities,
designated by a Participant, in accordance with procedures established by the
Committee, to receive any remaining balance in the Participant’s Account upon
the death of the Participant.  If no designation by the Participant is
effective, then the Participant’s Beneficiary shall be the Participant’s
surviving spouse if any, but if none then the Participant’s estate.

2.4   Board means the board of directors of Seaboard Corporation.

2.5   Change of Control means an event or transaction described below; provided,
however, an event or transaction described below will not be a Change of Control
for purposes of a payment event under the Plan unless it constitutes a change in
the ownership or effective control



--------------------------------------------------------------------------------

 

 

of the Company, or in the ownership of a substantial portion of the assets of
the Company, within the meaning of Code Section 409A(a)(2)(A)(v):

(a) The acquisition by any unrelated person or entity of more than fifty percent
(50%) of either the outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors;

(b) The sale to an unrelated person or entity of Company assets that have a
total gross fair market value of more than eighty-five percent (85%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such sale;

(c) The acquisition, whether by reorganization, merger, consolidation, purchase
or similar transaction, by any person or entity or more than one person or
entity acting as a group of more than 50% of the combined voting power entitled
to vote generally in the election of directors of the Company or the entity in
which the Company was reorganized, merged or consolidated into;

(d) The acquisition by any person or entity (other than by any descendant of
Otto Bresky, Senior or any trust established primarily for the benefit of any
descendant of Otto Bresky, Senior or any other related person or entity) of more
than fifty percent (50%) of either the membership interests or the combined
voting power of Seaboard Flour, LLC at any time when Seaboard Flour, LLC owns
50% or more of the Company.

For purposes of determining whether there has been a Change of Control under
this Section 2.5, the attribution of ownership rules under Code Section 318(a)
shall apply.  Also for purposes of determining whether there has been a Change
of Control, “Company” means only Seaboard Corporation and any successors to the
business of Seaboard Corporation.

2.6   Code  means the Internal Revenue Code of 1986, any amendments thereto, and
any regulations issued thereunder. 

2.7   Committee  means the Committee, which may consist of one person,
designated from time to time by the Company to administer the Plan.

2.8   Company means Seaboard Corporation, a Delaware corporation, and any
successors to the business of Seaboard Corporation. 

2.9   Company Contribution means Company 162(m) Contributions and/or Company
401(k) Excess Contributions that are made pursuant to this Plan. 

2.10   Company 162(m) Contribution means the amount credited by the Company to a
Participant’s Account pursuant to Section 5.2.

2.11   Company 401(k) Excess Contribution means the amount determined in
accordance with Article V that is an obligation of the Employer and that is
credited to a

2

 

--------------------------------------------------------------------------------

 

 

Participant’s Account.  The Company 401(k) Excess Contribution may consist of a
“matching contribution” and an “excess contribution.”

2.12   Compensation means the total amount payable to the Participant by the
Employer for the Participant’s services during a calendar year subject to the
following provisions of this Section 2.12.  Compensation specifically
excludes:  (a) reimbursements or other expense allowances, fringe benefits (cash
and noncash), moving expenses, and welfare benefits; (b) any benefits accrued or
paid under the Seaboard Corporation Executive Retirement Plan, as amended; (c)
any amount of taxable income recognized by the Participant upon the exercise of
an option under any option plan or program maintained by the Company; (d) any
amount of taxable income recognized by the Participant as a result of a
distribution under this Plan; and (e) any amount allocated or paid under the
Seaboard Corporation Executive Deferred Compensation Plan, as amended.  For
purposes of determining the amount of the Company 401(k) Excess Contribution
that is the excess contribution for a particular Plan Year, Compensation does
not include the amount of a Participant’s Deferral for such Plan Year, but
Compensation does include the amount of any elective contributions made by the
Participant during the same period as such Plan Year pursuant to a plan
maintained by the Company where such amount is not includable in gross income
due to the provisions of Code Sections 125, 401(k) or 132(f).  Compensation
shall not include a Participant’s Compensation payable for any period prior to
the time the Participant becomes eligible to participate in the Retirement
Savings Plan for Seaboard Corporation, as amended. 

2.13   Covered Employee  shall have the meaning given to that term in Internal
Revenue Code Section 162(m).

2.14   Deferral  means the portion of the salary or bonus payable to a
Participant that is deferred for a Plan Year pursuant to a Deferral Election by
the Participant and is credited to the Participant’s Account. 

2.15   Deferral Election means an election made hereunder by a Participant to
defer salary or bonus payable to the Participant and earned after the date of
the Deferral Election as determined hereunder. 

2.16   Disability    means the Participant is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan sponsored by the Company. 

2.17   Distribution Preference Election  means the election made or deemed made
by a Participant governing the time of payment of benefits hereunder to the
Participant.

2.18   Eligible Employee  means an Employee who is a member of a select group of
management or highly compensated employees, taking into account for this purpose
all employees of all Related Companies; however, an Employee who has been
designated by the Board as an

3

 

--------------------------------------------------------------------------------

 

 

Executive for purposes of the Annual Deferral Amount, or for purposes of both
the Annual Deferral Amount and the Company Discretionary Contribution, under the
Seaboard Corporation Executive Deferred Compensation Plan, as amended, for a
year coinciding with a Plan Year under this Plan, shall not be an Eligible
Employee for such Plan Year.   

2.19   Employee  means any individual who is a salaried employee of an Employer.

2.20   Employer  means the Company and any of its subsidiaries or affiliates
that participate in this Plan with the consent of the Company, and any
successors to the business of any such participating subsidiaries or
affiliates.  The subsidiaries or affiliates participating in this Plan as of the
effective date are listed on Appendix A attached hereto.

2.21   Investment Options  means the investment options selected by the
Committee from time to time among which a Participant may direct the investment
of his or her Account in accordance with procedures established by the
Committee.

2.22   Investment Return  means the amount of earnings, gains or losses
applicable to the Participant’s Account as measured by the Investment Options
applicable pursuant to the Participant’s direction or as otherwise provided
herein.

2.23   Participant  means any Eligible Employee who is designated as eligible to
participate in the Plan for purposes of Deferrals and who makes a Deferral
Election as provided in Section 3.1.  Participant also means any Eligible
Employee who satisfies the requirements for participation for purposes of
Company 401(k) Excess Contributions as provided in Section 3.2. Participant also
means any Eligible Employee who is a Covered Employee. Participant also means
any individual for whom an Account is maintained hereunder. 

2.24   Plan means the Seaboard Corporation Post-2018 Nonqualified Deferred
Compensation Plan, as set forth herein and as from time to time amended.

2.25   Plan Year means the 12-month period beginning January 1 and ending
December 31.

2.26   Related Company means any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) that includes the
Company or any corporation or other entity with whom the Company is considered a
single employer under Code Section 414(c).

2.27   Separation from Service means the Participant’s termination of employment
with the Company.  Whether a termination of employment has occurred shall be
determined based on whether the facts and circumstances indicate the Participant
and Company reasonably anticipate that no further services will be performed by
the Participant for the Company; provided, however, that a Participant shall be
deemed to have a termination of employment if the level of services he or she
would perform for the Company after a certain date permanently decreases to no
more than twenty percent (20%) of the average level of bona fide services
performed for the Company (whether as an employee or independent contractor)
over the immediately preceding 36-month period (or the full period of services
to the Company if the Participant has been providing services to the Company for
less than 36 months).  For this purpose, a Participant is not treated as having

4

 

--------------------------------------------------------------------------------

 

 

a Separation from Service while he or she is on a military leave, sick leave, or
other bona fide leave of absence, if the period of such leave does not exceed
six (6) months, or if longer, so long as the Participant has a right to
reemployment with the Company under an applicable statute or by contract.  Where
used in this Section 2.27, the term Company includes any Related Company.

2.28   Unforeseeable Emergency means an unanticipated emergency that is caused
by an event beyond the control of the Participant that would result in severe
financial hardship to the Participant resulting from (i) a sudden and unexpected
illness or accident of the Participant or a dependent of the Participant, (ii) a
loss of the Participant’s property due to casualty, or (iii) such other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Committee.

Article III
PARTICIPATION

3.1   Participation for Deferrals.  The Committee will designate those Eligible
Employees who are eligible to make Deferral Elections for a particular Plan
Year.  Such designation will be by written communication to such Eligible
Employees and will be effective on the date of such written communication.  Once
an Eligible Employee has been designated under this Section 3.1, he or she may
make a Deferral Election for the first Plan Year stated in such written
designation and for each subsequent Plan Year until the first to occur of (1)
the Participant’s Separation from Service, or (2) a written notice from the
Committee delivered prior to the first day of the Plan Year for which it is
effective advising the Participant that he or she is no longer eligible to make
a Deferral Election. 

3.2   Participation for Company 401(k) Excess Contributions.    Any Eligible
Employee who has satisfied the requirements for eligibility to participate in
the Retirement Savings Plan for Seaboard Corporation, as amended from time to
time (the “401(k) Plan”) for a Plan Year and whose Compensation for a Plan Year
is in excess of the maximum amount of compensation determined pursuant to Code
Section 401(a)(17) that is permitted to be taken into account under the 401(k)
Plan for the plan year of the 401(k) Plan that ends within such Plan Year, will
be a Participant for purposes of the Company 401(k) Excess Contribution for that
Plan Year. 

Article IV
DEFERRAL ELECTIONS

4.1   Method.    A Deferral Election shall be made in writing on a form provided
by the Committee and shall be submitted to the Committee in such manner as the
Committee determines.  A Deferral Election will not be valid unless it is
submitted to the Committee in the manner required.

4.2   Irrevocable.  Except as otherwise provided in Section 4.6, a Deferral
Election will become irrevocable on the last day established by the Committee
(in accordance with the provisions hereunder) for submitting the Deferral
Election to the Committee; provided, however, in the case of a Deferral Election
that is submitted under Section 4.4 after the first day of a Plan Year, the
Deferral Election shall become irrevocable at the time the Deferral Election is
submitted to the Committee. 



5

 

--------------------------------------------------------------------------------

 

 

4.3   Deferral Election.    A Participant’s Deferral Election for a Plan Year
must be made at such time as the Committee determines, but in no event later
than the last day of the Plan Year preceding the Plan Year for which the
Deferral Election is effective.  A Participant’s Deferral Election for a Plan
Year with respect to salary shall apply to salary payable in the Plan Year for
which the election is made.  A Participant’s Deferral Election for a Plan Year
with respect to bonus shall apply to bonus earned in the Plan Year for which the
election is made.

4.4   Special Rule for Deferral Election for First Year of Eligibility.  
 Subject to the last sentence of this Section 4.4, an Eligible Employee who is
designated under Section 3.1 for the first time, may elect to make Deferrals
provided he or she submits a Deferral Election to the Committee by such time as
the Committee determines, but in no event later than 30 days after the date the
Eligible Employee first becomes eligible to participate for Deferrals under
Section 3.1.  A Deferral Election made under this Section 4.4 after the first
day of a Plan Year and applicable to salary, shall apply only with respect to
salary earned after the date the Deferral Election becomes irrevocable.  A
Deferral Election under this Section 4.4 after the first day of a Plan Year
applicable to a bonus payable to the Participant, shall apply only to the amount
of the Participant’s bonus that is deemed to be payable for services performed
after the Deferral Election shall be determined by multiplying the total bonus
payable by a fraction, the denominator of which is the total number of days in
the performance period for which the bonus is payable, and the numerator of
which is the number of days remaining in such performance period after the date
the Participant’s Deferral Election becomes irrevocable.  Notwithstanding the
preceding provisions of this Section 4.4, if at the time an Eligible Employee
becomes first eligible as a Participant for Deferrals under Section 3.1, the
Eligible Employee is or has been eligible to participate in any nonqualified
deferred compensation plan of a Related Company that is subject to Code Section
409A and that is required by Code Section 409A to be aggregated with this Plan
with respect to Deferrals, then the Participant’s Deferral Election will only be
effective if it is submitted to the Committee at the time provided in Section
4.3.  

4.5   Minimum Annual Deferral.  Notwithstanding the foregoing provisions of this
Article IV, a Participant may not make a Deferral Election for a Plan year
unless the Participant’s Deferral Election for such Plan Year provides for a
Deferral amount that is determined by the Committee to be at least
$10,000.  Such determination will be made by the Committee prior to the date the
Deferral Election becomes irrevocable hereunder. 

4.6   Cancellation of Deferral Election on Account of Unforeseeable Emergency.
 In the event a Participant requests a distribution pursuant to Section 7.10 due
to an Unforeseeable Emergency, or the Participant requests a cancellation of the
Deferral Election of the Participant due to an Unforeseeable Emergency, and the
Committee determines that the Participant’s Unforeseeable Emergency may be
relieved all or in part through the cancellation of the Participant’s current
Deferral Election, then such Deferral Election shall be cancelled as soon as
administratively practicable following such determination by the Committee.

Article V
COMPANY CONTRIBUTIONS

5.1   Company 401(k) Excess Contribution.  As soon as administratively feasible
after the last day of each Plan Year a Company 401(k) Excess Contribution will
be credited to the

6

 

--------------------------------------------------------------------------------

 

 

Accounts of those Participants determined by the Committee under Section
3.2.  The amount of a Company 401(k) Excess Contribution credited on behalf of a
Participant for a Plan Year will equal the sum of (a) the Company matching
contribution, if any, which is 3% of the Participant’s Deferral for such Plan
Year, and (b) the Company excess contribution, if any, which is 3% of the
Participant’s Compensation for the Plan Year that is in excess of the maximum
amount of compensation determined pursuant to Code Section 401(a)(17) that is
permitted to be taken into account under the 401(k) Plan for the plan year of
the 401(k) Plan that ends within such Plan Year.

5.2   Company 162(m) Contribution.   The Company, in its discretion, may elect
to credit a contribution to the Account of a Participant who is a Covered
Employee in an amount up to his or her 162(m) Excess Compensation for any Plan
Year in lieu of paying such 162(m) Excess Contribution to said Participant.

Article VI
ACCOUNTS AND INVESTMENT RETURN

6.1   Account Adjustments for Deferrals, Company Contributions and
Distributions.    All Deferrals of a Participant with respect to a Plan Year
will be credited to the Participant’s Account as soon as administratively
feasible after the date on which the Deferral would have been paid in cash
absent the Deferral Election applicable to such Deferral.  All Company
Contributions made on behalf of a Participant with respect to a Plan Year will
be credited to the Participant’s Account at such time or times as determined by
the Committee.  Any distribution from a Participant’s Account will be charged to
the Account as of the time of the distribution.

6.2   Account Adjustments for Investment Return.    A Participant’s Account will
be deemed invested in one or more Investment Options as directed or deemed
directed by the Participant pursuant to procedures established by the
Committee.  At such times as determined by the Committee, and at such time as
provided under Section 7.11, the Investment Return will be credited (in the case
of net earnings) or charged (in the case of net losses) to the Participant’s
Account.

6.3   Vesting.    A Participant will be fully vested in his or her Account at
all times.

Article VII
DISTRIBUTIONS 

7.1   Distribution Preference Elections.    A Participant shall make, or be
deemed to make, a separate Distribution Preference Election with respect to each
Plan Year.  A Distribution Preference Election will apply to the distribution of
all Deferrals and Company Contributions allocated to the Participant’s Account
with respect to a Plan Year, as adjusted thereafter for Investment Return.  The
Distribution Preference Election will designate the date for the payment by the
Employer to the Participant of the amounts subject to the Distribution
Preference Election.  Except as provided in Section 7.2, payment by the Employer
will be made during the 90-day period commencing upon the distribution date
designated in the applicable Distribution Preference Election.  The form of
payment will be a lump sum payment, unless limited by Section 7.2 due to a
162(m) Payment Delay. 



7

 

--------------------------------------------------------------------------------

 

 

7.2   Subject to Mandatory Distribution Provisions and 162(m) Payment Delay. Any
Distribution Preference Election hereunder, whether an actual election or a
deemed election, shall be subject to the mandatory distribution provisions of
Sections 7.6,  7.7,  7.8 and 7.9; provided, however, no amount shall be paid
under the mandatory distribution provisions of Section 7.6,  7.8 and 7.9 (i.e.,
all of the mandatory distribution provisions except on account of a Change of
Control) or any Distribution Preference Election if the distributed amount would
not be deductible under Code Section 162(m) (a "162(m) Payment Delay").  In
accordance with Treasury regulation Section 1.409A-2(b)(7)(i), any amount
subjected to a 162(m) Payment Delay shall be paid in the Participant's first
taxable year that the Company reasonably anticipates, or should reasonably
anticipate, that if the amount were distributed during such year, the deduction
of such payment would not be barred by application of Code Section 162(m).  Any
amount  that is payable on account of a Participant's Separation from Service
and is subject to a 162(m) Payment Delay shall (i) not be paid earlier than the
first day of the seventh month following the month of the Participant's
Separation from Service and (ii) unless paid earlier, be paid in full as soon as
administratively feasible after the beginning of the sixth anniversary of the
Participant’s Separation from Service (regardless of such payment's
nondeductibility). 

7.3   Election Form.  A Distribution Preference Election (other than a deemed
election) must be made in writing on a form provided by the Committee and shall
be submitted to the Committee in such manner as the Committee determines.  A
Distribution Preference Election will not be valid unless it is submitted to the
Committee in the manner required.  

7.4   Time of Initial Election or Deemed Election.  If a Participant makes a
Deferral Election for a Plan Year, then at the time the Participant makes the
Deferral Election the Participant may also make a Distribution Preference
Election.  If the Participant fails to make a Distribution Preference Election
at such time, or if the Participant does not make a Deferral Election for a Plan
Year but a Company Contribution is made on behalf of the Participant for such
Plan Year, then the Participant shall be deemed to have made a Distribution
Preference Election applicable to all amounts allocated to the Participant’s
Account for such Plan Year, as adjusted thereafter for Investment Return, of a
lump sum payment payable during the 90-day period commencing on the first day of
the sixth Plan Year following the year for which the Deferral Election is made.

7.5   Subsequent Distribution Preference Election.    A Participant may change
any existing Distribution Preference Election (whether it was made by the
Participant or deemed made by the Participant) by filing a subsequent
Distribution Preference Election with the Committee; provided, however, a
subsequent Distribution Preference Election will not be effective unless it
satisfies all of the following requirements:

(a) A subsequent Distribution Preference Election may not take effect until at
least twelve months after the date on which it is filed by the Participant.

(b) A subsequent Distribution Preference Election may not be filed less than
twelve (12) months prior to the designated distribution date under the existing
Distribution Preference Election.



8

 

--------------------------------------------------------------------------------

 

 

(c) The payment that is subject to the subsequent Distribution Preference
Election may not be made earlier than five (5) years after the date such payment
would have been made absent such subsequent Distribution Preference Election.

7.6   Mandatory Distribution Upon Separation from Service.    In the event of a
Participant’s Separation from Service, then unless the Participant’s Account is
to be distributed earlier under another provision of this Article VII, the
Participant’s Account will be distributed by the Employer to the Participant in
a lump sum payment during the seventh month following the month in which the
Participant has a Separation from Service. 

7.7   Mandatory Distribution Upon Change of Control.    In the event of a Change
of Control, then unless the Participant’s Account is to be distributed earlier
under another provision of this Article VII, the Participant’s Account will be
distributed by the Employer to the Participant in a lump sum payment within 90
days following the Change of Control.

7.8   Mandatory Distribution Upon Disability.    In the event of the Disability
of the Participant, then unless the Participant’s Account is to be distributed
earlier under another provision of this Article VII, the Participant’s Account
will be distributed by the Employer to the Participant in a lump sum payment
within 90 days following the determination of such Disability. 

7.9   Mandatory Distribution Upon Death.    In the event of the death of the
Participant, then the Participant’s Account will be distributed by the Employer
to the Participant’s Beneficiary in a lump sum payment within 90 days following
the Participant’s death.

7.10   Distribution Upon Unforeseeable Emergency.    If the Committee determines
that a Participant has an Unforeseeable Emergency, then upon the written request
of the Participant the Committee may direct the Employer to distribute to the
Participant an amount that shall not exceed the amount necessary to satisfy such
emergency need plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which the
such emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise, or by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship. 

7.11   Adjustments to Accounts.    At any time a Participant’s entire Account is
to be distributed hereunder, the Participant’s Account shall be adjusted, as
provided in Section 6.1 and Section 6.2, prior to the date of distribution and
as near as administratively feasible to the date of distribution.

Article VIII
AMENDMENT OR TERMINATION

The Board may, in its sole discretion, at any time and from time to time, amend,
in whole or in part, any of the provisions of the Plan or may terminate it as a
whole or with respect to any Participant or group of Participants; provided,
however, no amendment or termination shall accelerate or postpone the time of
any distributions hereunder except to the extent allowed under Code Section
409A.



9

 

--------------------------------------------------------------------------------

 

 

Article IX
ADMINISTRATION

9.1   Committee. The Board will appoint, or delegate the appointment of, a
Committee to administer the Plan.  The Committee will act by a majority of its
members except to the extent it has delegated responsibilities hereunder.  The
Committee will have the following powers, rights and duties in addition to those
granted to it elsewhere in the Plan:

(a) To adopt such rules of procedure and regulations as, in its opinion, may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan.

(b) To enforce the Plan in accordance with its terms and with such applicable
rules and regulations as may be adopted.

(c) To construe and interpret the Plan in the Committee’s sole discretion, and
to determine all questions arising under the Plan, including the power to
determine the rights of Participants and their beneficiaries and the amount of
their respective benefits.

(d) To maintain and keep adequate records concerning the Plan and concerning its
proceedings and acts in such form and detail as the Committee may decide.

(e) To direct all payments of benefits under the Plan.

9.2   Delegation.  In exercising its authority to control and manage the
operation and administration of the Plan, the Committee may employ agents and
counsel (who may also be employed by the Company) and delegate to them such
powers as the Committee deems desirable.

9.3   Information to be Furnished.  The Employer shall furnish the Committee or
its delegates such data and information as may be required.  The records of the
Employer as to a Participant's Separation from Service, Compensation,
Beneficiary designation and elections hereunder will be conclusive on all
persons unless determined to be incorrect.

9.4   Committee’s Decision Final.  Any interpretation of the Plan and any
decision on any matter within the discretion of the Committee made in good faith
is binding on all persons.  A misstatement or other mistake of fact shall be
corrected when it becomes known, and the Committee shall make such adjustment on
account thereof as it considers equitable and practicable.

9.5   Remuneration and Expenses.  No remuneration shall be paid to any Committee
member for services hereunder.  All expenses of a Committee member incurred in
the performance of the administration of the Plan shall be reimbursed by the
Company.

9.6   Indemnification of Committee Member.  The Committee and the individual
members thereof shall be indemnified by the Company against any and all
liabilities, losses, costs, and expenses (including fees and expenses) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or the members by reason of the performance

10

 

--------------------------------------------------------------------------------

 

 

of a Committee function if the Committee or such members did not act dishonestly
or in willful or negligent violation of the law or regulations under which such
liability, loss, cost or expense arises.

9.7   Resignation or Removal of Committee Member.  A Committee member may resign
at any time by giving ten (10) days advance written notice to the Company and
the other Committee members. The Company may remove a Committee member by giving
advance written notice to him or her, and the other Committee members.

9.8   Interested Committee Member.  A member of the Committee may not decide or
determine any matter or question concerning his or her own benefits under the
Plan.

Article X
CLAIMS PROCEDURE

This Article X applies to any person claiming a benefit other than a benefit
relating to a Disability.  Any claim for benefits under this Plan relating to a
Disability shall be governed by separate claims procedures from those provided
in Article X, which separate procedures shall be available upon request to the
Committee.

10.1   Claim.  Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee which shall respond in writing as soon
as practicable.

10.2   Denial of Claim.  If the claim or request is denied, the written notice
of denial shall be made within ninety (90) days of the date of receipt of such
claim or request by the Committee and shall state:

(a) The reason for denial, with specific reference to the Plan provisions on
which the denial is based.

(b) A description of any additional material or information required and an
explanation of why it is necessary.

(c) An explanation of the Plan's claim review procedure.

10.3   Review of Claim.  Any person whose claim or request is denied or who has
not received a response within ninety (90) days may request review by notice
given in writing to the Committee within sixty (60) days of receiving a response
or one hundred fifty (150) days from the date the claim was received by the
Committee. The claim or request shall be reviewed by the Committee who may, but
shall not be required to, grant the claimant a hearing. On review, the claimant
may have representation, examine pertinent documents, and submit issues and
comments in writing.

10.4   Final Decision.  The decision on review shall normally be made within
sixty (60) days after the Committee's receipt of a request for review. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days after the Committee's receipt of a request for review.  The

11

 

--------------------------------------------------------------------------------

 

 

decision shall be in writing and shall state the reasons and relevant plan
provisions. All decisions on review shall be final and bind all parties
concerned.

Article XI
MISCELLANEOUS

11.1   Captions.  The captions of articles, sections, paragraphs and
subparagraphs of this Plan are for convenience only and shall not control or
affect the meaning or construction of any of its provisions.

11.2   Company Action.  Except as may be specifically provided herein, any
action required or permitted to be taken by the Company may be taken on behalf
of the Company by any officer of the Company.

11.3   Terms.  Where the context permits, words in the plural shall include the
singular, and words in the singular shall include the plural.

11.4   Governing Law.  Except to the extent governed by the Employee Retirement
Income Security Act of 1974, as amended, the provisions of this Plan shall be
construed and interpreted according to the laws of the state of Kansas.

11.5   Nonassignability.  Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly hereby declared to be unassignable and
nontransferable.  No part of the amounts payable shall, prior to actual payment,
be subject to seizure or separation for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant's or another
person's bankruptcy or insolvency.

11.6   Tax Obligations.    The Employer will withhold from that portion of the
Participant’s Compensation that is not being deferred, in a manner determined by
the Employer, the Participant’s share of FICA and other employment taxes on
Deferrals and Company 401(k) Excess Contributions.  The Employer will withhold
from any payments made to a Participant under the Plan all federal, state and
local income, employment and other taxes required to be withheld by the Employer
in connection with such payments, in amounts and in a manner to be determined in
the sole discretion of the Employer.

11.7   Not a Contract of Employment.    The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between any Employer
and any Participant or any Eligible Employee.  Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless otherwise expressly provided in a written employment
agreement.  Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer or to interfere with the right of
an Employer to discipline or discharge the Participant at any time.



12

 

--------------------------------------------------------------------------------

 

 

11.8   Participant Cooperation.  A Participant will cooperate by furnishing any
and all information requested in order to facilitate the payment of benefits
hereunder and such other action as may be requested by the Committee or the
Company or the Employer.

11.9   Successors.  The provisions of this Plan shall bind the Company, the
Employer  and their successors and assigns.  The term successors as used herein
shall include any corporate or other business entity which shall, whether by
merger, consolidation, purchase or otherwise acquire all or substantially all of
the business and assets of the Company or the Employer, and successors of any
such corporation or other business entity.

11.10  Unsecured General Creditor.  Participants and their beneficiaries, heirs,
successors, and assigns will have no secured interest or claim in any property
or assets of any Related Company whether or not such assets are held in a trust
that may be used for the purpose of paying benefits hereunder.  For purposes of
the Plan, any and all of any Related Company’s assets shall be, and remain, the
general, unpledged, assets of the Related Company. The Employer's obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Employer to pay money in the future.  No Employer shall have any obligation
under this Plan with respect to individuals other than that Employer's
employees.

11.11  Validity.  In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

11.12  Waiver of Notice. Any notice required under the Plan may be waived by the
person entitled to notice.

The Company hereby agrees to the provisions of this Plan, and, in witness
thereof, the Company causes this Plan to be, executed on this 28th day of
December, 2018.

 

 

 

 

 

 

 

SEABOARD CORPORATION

 

 

 

 

 

 

By:

/s/ Steven J. Bresky

 

 

 

Steven J. Bresky

 

 

 

President

 

 

 

 

 





13

 

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

PARTICIPATING EMPLOYERS

Seaboard Corporation

Seaboard Foods LLC

Seaboard Power Management, Inc.

 

 

14

 

--------------------------------------------------------------------------------